         Case 1:21-mj-00003-GMH Document 1-1 Filed 01/01/21 Page 1 of 1



                                      STATEMENT OF FACTS

         On Thursday, December 31, 2020, at approximately 10:01 p.m., members of the Metropolitan
Police Department (MPD) Gun Recovery Unit (GRU) were on patrol in the Simple City neighborhood
when they observed an individual, later identified as defendant Zachary Jackson, walking on Falls Terrace
toward Alabama Avenue, Washington, DC. Officers attempt to approach him and the defendant
immediately starts running away from officers. Officers chased after the defendant and briefly lost sight of
him but prior to losing sight of him they observed him running with his left arm running freely, but his right
arm and shoulder were moving in a way that was consistent with reaching into his waistband. However,
officers coming from the other direction were able to gain sight of the defendant and as they did, they
observed a large tossing motion and called out that the object tossed may have landed on a nearby roof.

        Immediately after the toss, the defendant fell to the ground. At the defendant’s feet officers found
a cardboard box of ammunition as well as three (3) loose rounds of ammunition. A search of the defendant
revealed additional ammunition in the defendant’s right front pocket. DC Fire and EMS responded to the
scene to assist in the search for a weapon in the area where the tossing motion was made. With the
assistance of a ladder truck, Officer Minzak went to the top of 4400 E Street, SE where he found a firearm.

        The recovered firearm was determined to be a Glock 17 with a serial number of BFEF180. When
it was recovered it had one (1) 9mm round in the chamber and twelve (12) 9mm rounds in an extended
round high capacity magazine. There are no firearm or ammunition manufacturers in the District of
Columbia. Therefore, the firearm and ammunition in this case would have traveled in interstate commerce.

        A criminal history check of Defendant Jackson through the National Crime Information Center
(NCIC) confirmed that the defendant has a prior felony conviction for Attempt Robbery in case number
2013 CF3 20897. The defendant was sentenced to twelve (12) months incarceration in that case. The
defendant has an additional conviction for Robbery and Unlawful Possession of a Firearm in case number
2016 CF3 2996. The defendant was sentenced to thirty-six (36) months incarceration for Unlawful
Possession of a Firearm and a consecutive twelve (12) months for the Robbery. Therefore, the defendant
was aware at the time of his arrest in this case that he had prior convictions for crimes punishable by more
than one year.


                                                  _________________________________
                                                  OFFICER MARKELL JONES
                                                  METROPOLITAN POLICE DEPARTMENT

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 1st day of January 2021.


                                                           ___________________________________
                                                           G. MICHAEL HARVEY
                                                           U.S. MAGISTRATE JUDGE
